Lane and Markewich, JJ.,
dissent in a memorandum by Markewich, J., as follows: The majority would reverse what was an unexceptionable act of discretion. There has been nothing whatever to show that this plaintiff-appellant was prejudiced in the slighest either by the delay in this case or by the increase in ad damnum and removal to Supreme Court. As to the delay itself, defendant evinced less interest in moving the case along than did plaintiff, doing nothing at all about it until , plaintiff moved, although it could have been the subject of a dispositive motion. As to the increase in ad damnum, plaintiff has shown a misdiagnosis by her original doctor, since deceased, and a relatively recent opinion by a successor doctor, showing permanence. Mere passage of time alone should not defeat what on its face is a legitimate claim.